Citation Nr: 0725327	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee degenerative arthritis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee degenerative arthritis.  

3.  Entitlement to an effective date earlier than May 27, 
2004, for the grant of service connection for right knee 
degenerative arthritis.  

4.  Entitlement to an effective date earlier than May 27, 
2004, for the grant of service connection for left knee 
degenerative arthritis.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
December 1978, and active duty for training from July 1984 to 
January 1985.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  In that decision, the RO granted service 
connection and assigned 10 percent ratings for right knee 
degenerative arthritis and a 10 percent rating for left knee 
degenerative arthritis, both awards effective from May 27, 
2004.  The veteran appealed the ratings assigned and the 
effective dates for the grant of service connection.  

In March 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  At 
that hearing, the veteran withdrew a previous request for a 
hearing before RO personnel.  In April 2007, the veteran 
submitted additional evidence to the Board.  The evidence 
consisted of a personal statement as well as a January 1985 
Department of the Army "Letter of Instruction for Follow-up 
Care."  The Board accepts this additional evidence into the 
record on appeal.  

As the appeal with respect to the veteran's claims for higher 
ratings for service-connected right knee degenerative 
arthritis and left knee degenerative arthritis emanates from 
the veteran's disagreement with the initial 10 percent 
ratings assigned following the grant of service connection, 
the Board has characterized the claims as claims for higher 
initial ratings, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  

(The decision below addresses the veteran's claims for 
entitlement to effective dates earlier than May 27, 2004, for 
the grant of service connection for right knee degenerative 
arthritis and for left knee degenerative arthritis.  
Consideration of the remaining issues on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The veteran separated from his first period of active 
service on December 15, 1978, and from his period of active 
duty training on January 18, 1985.  

2.  The veteran's application for compensation (VA Form 21-
526), in which he filed claims for service connection for 
right knee degenerative arthritis and for left knee 
degenerative arthritis, was first received by the RO on May 
27, 2004.  

3.  Prior to May 27, 2004, there was no information or 
evidence that could be construed as a claim pursuant to which 
an award of service connection for right knee degenerative 
arthritis or left knee degenerative arthritis could have been 
granted.  


CONCLUSIONS OF LAW

1.  An effective date earlier than May 27, 2004, for the 
grant of service connection for right knee degenerative 
arthritis is not warranted.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2006).

2.  An effective date earlier than May 27, 2004, for the 
grant of service connection for left knee degenerative 
arthritis is not warranted.  38 U.S.C.A. §  5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims for 
earlier effective dates has been accomplished.  

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim, (2) the 
evidence, if any, to be obtained by VA, and (3) the evidence, 
if any, to be provided by the claimant; and (4) VA must make 
a request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.  

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 38 U.S.C.A. 
§§ 7105(d) and 5103A.  Id.  

Here, the veteran's claims for earlier effective dates for 
service-connected compensation benefits falls squarely within 
the fact pattern above.  Thus, no additional VCAA notice was 
required with respect to these issues on appeal.  
Furthermore, the Board finds the more detailed notice 
requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A 
have been met.  Dingess/Hartman v. Nicholson, supra.  

Here, the veteran was notified in December 2004 that his 
claims for service connection for right knee degenerative 
arthritis and for left knee degenerative arthritis had been 
granted.  The notice included a copy of the RO's December 
2004 rating decision.  In that rating decision, the veteran 
was provided notice of the effective date for his awards, May 
27, 2004, as well as the rating criteria for knee 
disabilities.  The rating decision also informed the veteran 
of the evidence the RO considered and its reasons for 
assigning 10 percent ratings and the effective dates 
assigned.  

Following the veteran's notice of disagreement with the 
December 2004 rating decision, the RO readjudicated the 
claims and issued the veteran a statement of the case in July 
2005.  In particular, the statement of the case notified the 
veteran of the RO's finding of an effective date of May 27, 
2004, for the grant of service connection for right knee 
degenerative arthritis and for left knee degenerative 
arthritis.  Likewise, the veteran was provided notice of the 
relevant rating criteria associated with his claims for 
earlier effective dates as well as the reasoning behind the 
RO's decision.  Consequently, the Board finds the more 
detailed notice requirements set forth in 38 U.S.C.A. 
§§ 7105(d) and 5103A have been met.  Otherwise, nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Here, the Board finds 
nothing in this case that would demonstrate that the 
essential fairness of the adjudication of the veteran's 
claims for earlier effective dates has been affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims for 
earlier effective dates.  In this case, private treatment 
records are associated with the claims file, as are those 
medical records associated with the veteran's award for 
social security disability benefits.  The veteran has not 
identified, and the record does not otherwise indicate, 
existing records pertinent to the claims for earlier 
effective dates that need to be obtained.  

The Board also notes that the January 1985 Department of the 
Army "Letter of Instruction for Follow-up Care," submitted 
by the veteran is not relevant to his claims for earlier 
effective dates.  In this case, the letter identifies the 
veteran as being injured during training at Fort Gordon in 
July 1984 and notes a diagnosis of tight hamstring (as 
compared to any injury or treatment of the knees).  As such, 
a remand to the RO for issuance of a supplemental statement 
of the case in this instance is not warranted.  See 38 C.F.R. 
§ 19.31 (2006).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Under applicable criteria, if a claim is received within one 
year after separation from service the effective date 
assigned will be the day following separation from active 
service or date entitlement arose; otherwise date of receipt 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim. 38 C.F.R. § 3.155.

In this case, while the veteran has contended that the 
effective date for the grants of service connection for right 
knee degenerative arthritis and for left knee degenerative 
arthritis should be earlier than May 27, 2004, there simply 
is no evidence that entitlement to earlier effective dates is 
warranted.  

A review of the record reflects that the veteran entered a 
period of active service in February 1971 as a member of the 
United States Air Force.  Thereafter, he was separated from 
this period of active service on December 15, 1978.  The 
veteran entered a period of active duty for training in July 
1984 as a member of the Army National Guard.  He was 
subsequently separated from this period of training on 
January 18, 1985.  As noted above, the RO received the 
veteran's original application (claim) for service connection 
for right knee disability and for left knee disability on May 
27, 2004.  

A review of the information and evidence prior to May 27, 
2004, does not reflect any earlier claim(s) having been 
filed; nor has the veteran contended that he filed a claim 
earlier than this.  Therefore, as the veteran's original 
application for service connection for right knee disability 
and for left knee disability was not received by the RO 
within one year of his separation from service, the date of 
receipt of claim or date entitlement arose, whichever is 
later, is controlling for the purposes of the veteran's 
claims.  38 C.F.R. § 3.400(b)(2).  Here, the RO has assigned 
an effective date from the date of the original application 
of the veteran's claims for service connection.  Thus, an 
effective date earlier than May 27, 2004, is not warranted.  
The governing legal authority is clear and specific, and VA 
is bound by it.  

Under the circumstances, the Board must conclude that there 
is no basis to warrant an effective date earlier than May 27, 
2004, for the grant of service connection for right knee 
degenerative arthritis or for left knee degenerative 
arthritis, and the claims must be denied.  


ORDER

An effective date earlier than May 27, 2004, for the grant of 
service connection for right knee degenerative arthritis is 
denied.  

An effective date earlier than May 27, 2004, for the grant of 
service connection for left knee degenerative arthritis is 
denied.  


REMAND

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 
7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's 
Compensation & Pension Service noted that to properly 
evaluate any functional loss due to pain, examiners, at the 
very least, should undertake repetitive testing (to include 
at least three repetitions) of the joint's or spine's range 
of motion, if feasible.  It was determined that such testing 
should yield sufficient information on any functional loss 
due to an orthopedic disability.  

A review of the medical evidence of record reflects that in 
January 2002, the veteran underwent a left knee arthroscopy.  
The post-operative diagnosis was grade IV patellofemoral 
chondromalacia, grade III medial femoral condyle and lateral 
femoral condyle chondromalacia, medial meniscus tear, and 
multiple loose bodies of cartilage.  The operation report 
noted that the attending physician had noticed that the 
veteran had a significant arthritic change in his knee that 
was causing most of his symptoms, and that the veteran would 
probably need a knee replacement in the future.  

In August 2003, the veteran underwent a right knee 
arthroscopy.  The post-operative diagnosis was medial and 
lateral meniscal tears, grade III medial femoral condyle 
chondromalacia, grade IV patellofemoral joint chondromalacia, 
and loose bodies.  

A report of December 2004 VA examination reflects the 
veteran's complaints of pain involving both knees.  The 
veteran reported difficulty getting out of a chair, and if he 
attempted to stand he experienced pain on the anterior 
aspects of his knees along with crepitance.  In this respect, 
the veteran reported that if he attempted to sit, due to pain 
and weakness in his knees, he had to pretty much fall down 
into the chair or seat.  He was also forced to use his hands 
to hoist himself out of the seat.  The veteran also reported 
trouble standing for long periods of time, avoided stairs at 
all costs, and did not kneel or squat due to severe pain.  

On physical examination, the veteran's knees did not exhibit 
any instability.  Active flexion of the right knee was to 92 
degrees and of the left knee to 75 degrees.  Passive flexion 
of the right knee was to 115 degrees and of the left knee to 
90 degrees with significant pain bilaterally.  Active 
extension of both knees was lacking of 10 degrees.  Passive 
extension was full but with significant complaints of pain.  
The examiner also noted "Negative DeLuca criteria," but 
with no corresponding findings.  The examiner's impression 
included that the most limiting factor appeared to be pain 
and decreased range of motion in the knees.  

Here, the Board finds the report of December 2004 VA 
examination is inadequate to properly evaluate the veteran's 
claims for higher ratings for bilateral knee disability.  In 
this regard, VA Fast Letter 06-25 was issued subsequent to 
the December 2004 VA examination and it is not apparent 
whether the examiner undertook any repetitive testing of 
either knee joint's range of motion.  Furthermore, the Board 
finds that the notation "Negative DeLuca criteria," without 
more, does not allow the Board to adequately consider the 
veteran's right and left knee disability claims, especially 
in light of the veteran's complaints of functional loss due 
to pain.  Here, the veteran's medical treatment history for 
his knees demonstrates significant disability.  

VA regulations provide that where the examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2006).  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  

In view of the above, the Board believes that another VA 
examination is needed to assess the veteran's current 
symptomatology associated with his service-connected right 
knee and left knee disabilities, and to sufficiently address 
all pertinent disability factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45 (2005), to include the extent of functional 
loss due to pain.  DeLuca v. Brown, 8 Vet. App. at 204-207.  
See 38 U.S.C.A. § 5103A.  Under these circumstances, the 
veteran should be scheduled to undergo an orthopedic 
examination at an appropriate VA medical facility.  The Board 
emphasizes to the veteran that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, any other development and/or notification 
action deemed warranted by the VCAA should also be undertaken 
prior to adjudicating the remaining claims on appeal.  

In view of the foregoing, these matters must be REMANDED for 
the following action: 

1.  The veteran should be sent a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence-pertinent to the 
claims remaining on appeal for higher 
initial ratings.  The veteran should be 
invited to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic evaluation of his 
knees.  The entire claims file must be 
made available to and reviewed by the 
examiner designated to examine the 
veteran and the examination report should 
reflect consideration of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include X-rays and range of 
motion studies, reported in degrees, with 
normal ranges provided for comparison 
purposes) should be accomplished, and all 
clinical findings should be reported in 
detail.  

Clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
should indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
right knee and with the left knee; and 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups or with repeated 
use.  The examiner should express such 
functional losses in terms of additional 
degrees of limited motion.  (As per VA 
Fast Letter 06-25, as noted above, to 
properly evaluate any functional loss due 
to pain, an examiner, at the very least, 
should undertake repetitive testing (to 
include at least three repetitions) of 
the joint's range of motion, if 
feasible.)  Loss of motion, whether 
clinically shown, or estimated based on 
functional impairment, should be 
described for both flexion and extension.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the 
veteran's claims for initial ratings in 
excess of 10 percent for right knee 
degenerative arthritis and for left knee 
degenerative arthritis should be 
readjudicated (to include consideration 
of that additional evidence submitted to 
the Board in April 2007).  If the 
benefits sought are not granted, the 
veteran should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


